RESOLUCIÓN.
Los demandados y apelados han presentado en este caso-dos mociones a esta corte, una para qne se adicione el récord de la apelación con dos certificaciones a ella acompañadas, y otra, posterior, para qne sea desestimada la apelación.
Ambas fueron oídas el mismo día y serán objeto de esta, resolución.
En el pleito objeto de esta apelación la corte pronunció su sentencia en 12 de abril de 1911, después de la cual los de-mandantes, pidieron en el mes de junio, que fuera notificada por el secretario, lo que éste verificó en 14 del mismo mes, y tres días después los demandantes presentaron su escrito de-apelación, que obra en este récord.
Una de las adiciones interesadas por los apelados, con-siste en la certificación de un escrito de apelación que en este mismo pleito y contra la propia sentencia, presentaron los de-mandantes el 12 de abril de 1911, o sea el mismo día en que la sentencia se pronunció y que no figura en el presente ré-cord.
Tal adición es pertinente porque sirve para comprobar que existió una anterior apelación y para conocer si la segun-da era innecesaria.
El otro particular de adición consiste en cierta resolu-ción de la corte inferior dictada al aprobar la exposición del caso que figura en este récord, y con motivo de la objeción dé-los demandados, de que se aprobara una segunda exposición de- hechos y de excepciones.
También debemos permitir esa adición, porque comple-menta lo ocurrido al impartir la corte su aprobación al pliego-que se ha traído a esta apelación.
*1038La segunda moción sobre desestimación de esta apelación vino acompañada de una certificación del Secretario de esta Corte Suprema, creditiva de que en su oficina existen radica-das dos apelaciones tomadas por los demandantes en el pleito que con el título arriba expresado se lia seguido en la Corte de Distrito de Humacao, contra la misma sentencia de 12 de abril de 1911 y cuyas vistas están señaladas.
Resulta de lo expuesto .que el día en que se pronunció la sentencia, los demandantes presentaron su escrito de apela-ción y que posteriormente se hicieron notificar la sentencia por el secretario, y entonces establecieron una segunda ape-lación contra la propia sentencia, para tramitar la cual se aprobó un segundo pliego de exposición del caso.
Esa segunda apelación era innecesaria porque, si bien es cierto que la ley de 9 de marzo de este año, para enmendar en-tre otros el artículo 299 del Código de Enjuiciamiento Civil, dispone que él término para apelar empezará a correr desde que el secretario haya archivado en los autos copia de la no-tificación que de la sentencia debe hacer a la parte perjudicada por ella, o a su abogado, sin embargo, tal notificación no es ne-cesaria cuando el perjudicado registra un escrito de apelación.
Ese requisito de la notificación por el secretario, no es ju-risdiccional y ha sido establecido únicamente en beneficio del perjudicado por la sentencia, por cuyo motivo, desde el mo-mento en que éste presentó su escrito de apelación se dió por notificado de ella y renunció de esa manera el derecho que te-nía a ser notificado. (Véanse las citas en la nota 76 del tomo 2°., página 799 de la Cyclopedia of Law and Procedure.)
Por las razones expuestas sostenemos la moción de los apelados sobre adición del presente récord de apelación,'y también desestimamos la segunda apelación que en 17 de junio de 1911 establecieron los demandantes contra la senlen-cia de 12 de abril, del presente año, dictada en este pleito por la- Corte de Distrito de Humacao, a quien se comunicará esta resolución.

Resuelto de conformidad.

*1039Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.
El Juez Presidente Sr. Hernandez, no intervino en esta resolución.